Exhibit 10.1

 

      LOGO [g362312g03j88.jpg]       June 4, 2012

Mr. Charles J. Burdick

28 Princess Gate Court

London SW7 2QJ

United Kingdom

Dear Mr. Burdick:

Reference is made to the letter agreement between you and Comverse Technology,
Inc. (the “Company”) dated March 9, 2011 (as amended, the “Employment Letter”).
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to such terms in the Employment Letter.

Pursuant to Section 6 of the Employment Letter, it was agreed that your
compensation terms would be reviewed and adjusted if and when the scope of your
role changes, including, among other circumstances, upon the Company engaging a
Chief Executive Officer for Comverse, Inc. (“CNS”). You and the Company wish to
amend certain provisions of the Employment Letter as provided herein.
Accordingly, we hereby covenant and agree as follows:

 

  1. Section 1 of the Employment Letter shall be amended to read in its entirety
as follows:

“1. Annual Base Salary. Effective June 1, 2012, your annual base salary will be
$350,000; provided, however, that your annual base salary will be increased to
$470,000 for the period of time your work location is in New York City (as
applicable, your “Annual Base Salary”). Your Annual Base Salary is payable in
accordance with the Company’s payroll practices for similarly situated
employees.”

 

  2. Section 2 of the Employment Letter shall be amended to read in its entirety
as folLows:

“2. Bonus Opportunity. You will have an on target bonus opportunity for the
fiscal year ending January 31, 2013 (“Fiscal 2012”) of $273,333, to reflect your
actual period of service as Chief Executive Officer of Comverse, Inc. during
Fiscal 2012. The actual payment of which will depend on the achievement of
metrics determined by the Board. In addition, subject to your continued
employment as Executive Chairman and Chief Executive Officer, you will be
entitled to a one-time payment of $300,000 within thirty (30) days after the
completion of the proposed distribution of shares of CNS on a pro rata basis to
the Company’s shareholders (“CNS Spin-Off”) to the extent that the CNS Spin-Off
is completed no later than January 31, 2013. In the event that your employment
is involuntarily terminated without cause or the Company, in its sole
discretion, abandons its intention to effect the CNS Spin-Off (in each case, the
“Spin Termination Date”), you will be entitled to a pro-rata portion of the
$300,000 payment determined by multiplying $300,000 by a fraction, the numerator
of which shall be the number of days between June 1, 2012 and the Spin
Termination Date and the denominator of which shall be the number of days
between June 1, 2012 and either (a) October 31, 2012 if the Spin Termination
Date occurs prior to October 31, 2012; and (b) January 31, 2013, if the Spin
Termination Date occurs after October 31, 2012.”



--------------------------------------------------------------------------------

 

LOGO [g362312g17c44.jpg]

 

  3. Section 5 shall be amended to read in its entirety as follows:

“5. Equity Compensation. During your period of service as Executive Chairman and
Chief Executive Officer, you will be entitled to receive equity awards in the
form of restricted stock units (“RSUs”) under the Company’s stock incentive
plans for a number of shares of the Company’s common stock equal to a value of
(i) $267,392 for the fiscal quarter ending July 31, 2012 and (ii) $200,000 per
fiscal quarter thereafter, with the number of RSUs to be awarded to be based
upon the closing price per share of the Company’s common stock on the last
trading day of each fiscal quarter and with the RSUs to be issued quarterly in
arrears and prorated for any partial quarters of service. The RSUs to be granted
pursuant to this letter agreement shall be granted pursuant to the Company’s
form of Restricted Stock Award Agreement applicable to grants to directors and
vest on the first anniversary of the date of grant, subject to acceleration in
certain circumstances, and the shares underlying such RSUs shall be delivered on
the first anniversary of the date of grant.”

 

  5. Except as amended hereby, the Employment Letter remains in full force and
effect in accordance with its terms,

If the foregoing correctly sets forth our understanding and agreement, please
sign a duplicate of this letter where indicated below and return it to the
undersigned.

 

Sincerely, COMVERSE TECHNOLOGY, INC By:  

LOGO [g362312g70q30.jpg]

Shefali A. Shah SVP, General Counsel

 

AGREED: LOGO [g362312g62g67.jpg] Charles J. Burdick

810 Seventh Avenue, 32nd Floor, New York, NY 10019     Telephone (212) 739 1000
Facsimile (212) 739 1001

www.cmvt.com